Montgomery, J.
(dissenting). I cannot agree with my Brother Grant in his conclusion in this case. It cannot be doubted that the legislative declaration in 3 Comp. Laws, § 10711, that a lien shall attach to a homestead for improvements made upon the property under certain conditions, excludes a lien in all other cases. It is required, then, that, before a lien shall attach “in case the lands upon which the improvements are made are held and occupied as a homestead,” there shall be a contract in writing, signed by both husband and wife. That the premises in this case were so used and occupied within the meaning of the statutes relating to homesteads appears not to be questioned. But a construction of the word “homestead ” is adopted which, it seems to me, is entirely untenable. If it is true that the word “ homestead,” used in this sentence, means a homestead not exceeding in value $1,500, then it logically follows that no writing is required in such case, and the lien attaches to the whole property, not to the excess over $1,500, for the only requirement of writing is as to property held and occupied as a homestead. If, on the other hand, this property is in-fact held and occupied as a homestead, then, unless we ignore the plain language of the statute, no lien can attach unless the contract therefor be in writing. This construction of the term “ homestead ” is plainly that which has been adopted by the legislature.' If we turn to 3 Comp. Laws, § 10362, we find the legislature declaring that:
,“ A homestead, consisting of any quantity of land not exceeding forty acres, and the dwelling house thereon and its appurtenances, to be selected by the owner thereof, and *387not included in any recorded town plat, * * * shall not be subject to forced sale on execution.”
If this section stood alone, it is very clear that the value of the exempted property would not affect the right of exemption. It is only by virtue of other provisions of the act, namely, section 10369, that the limit of $1,500 is fixed, by authorizing a proceeding under which tbe excess in value over $1,500 may be reached. Tbe statute in this case (3 Comp. Laws, § 10711) contains no such provision. The lien does not attach in any case to lands held and occupied as a homestead, unless tbe contract be in writing.
There is another difficulty that confronts tbe complainant in the present case, as it seems to me. This record fails to show what the value of the premises was at tbe time the lien attached. By this I do not mean at the time tbe claim of lien was filed, but at the time when the work was done.
In my opinion, the decree should be affirmed.
Moore, J., concuri-ed with Montgomery, J.